UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA                              :
                                                      :   S1 19 Cr. 741 (WHP)
                  - v. -                              :
                                                      :
BRYAN COHEN,                                          :
                                                      :
                                    Defendant.        :
                                                      :
------------------------------------------------------x




                      THE GOVERNMENT’S SENTENCING SUBMISSION




                                                          AUDREY STRAUSS
                                                          Attorney for the United States,
                                                          Acting Under Authority Conferred by
                                                          28 U.S.C. § 515



Richard Cooper
Daniel Tracer
Drew Skinner
Assistant United States Attorneys
       - Of Counsel -
                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT .................................................................................................... 1
BACKGROUND ............................................................................................................................ 2
   Cohen’s Relationship with Demane ........................................................................................... 2
   Trading in Syngenta .................................................................................................................... 5
   Trading in Buffalo ...................................................................................................................... 7
PROCEDURAL HISTORY............................................................................................................ 8
DISCUSSION ................................................................................................................................. 9
   Applicable Law ......................................................................................................................... 10
   The Seriousness of the Offense ................................................................................................ 10
   The Widespread Insider Trading and Illicit Profits .................................................................. 12
   Nature and Circumstances of the Defendant ............................................................................ 14
   Comparable Sentences in Insider Trading Cases ...................................................................... 17
CONCLUSION ............................................................................................................................. 19




                                                                      i
                               PRELIMINARY STATEMENT

       The Government respectfully submits this memorandum of law in advance of the

sentencing of Bryan Cohen (“Cohen” or the “defendant”) scheduled for June 4, 2020.

       Cohen is a sophisticated investment banker who worked at a prestigious global investment

bank for nearly ten years. During that time, Cohen well understood the importance of maintaining

client confidentiality and received training on the laws strictly prohibiting insider trading.

Notwithstanding his privileged background and coveted employment, the defendant chose to

engage in criminal conduct in order to line his pockets. Over a multi-year period, the defendant

betrayed his employer and his corporate clients by secretly stealing confidential business

information that had been entrusted to him, and providing that information to a securities trader,

Marc Demane Debih (“Demane”) so that Demane could place timely, profitable securities trades

based on that information and share those profits with Cohen.

       Contrary to the defendant’s attempt to paint himself as Demane’s puppet who attempted to

resist participating in this scheme at every turn (see defendant’s sentencing submission, Dkt. No.

43 (“Def. Sub.”)), the defendant knowingly and repeatedly engaged in this scheme for a simple

reason: to receive a portion of Demane’s trading profits in cash. The defendant’s participation in

the scheme was cunning and calculated; he communicated his stolen information over unregistered

burner phones in order to evade law enforcement and he arranged for his cash payments to be

picked up in person. Through his conduct, the defendant evinced a clear disregard for the law,

betrayed the confidences that were placed in him by his employer and his clients, and undermined

the integrity of our capital markets. Accordingly, and for the reasons set forth below, the Court

should impose a sentence of 37 months’ imprisonment, a sentence at the upper end of the agreed-

upon range pursuant to the United States Sentencing Guidelines (the “Guidelines” or “USSG”).



                                                1
Such a sentence is sufficient but not greater than necessary to serve the legitimate ends of

sentencing.

                                       BACKGROUND

       Between 2010 and 2019, the defendant was employed as an investment banker at Goldman

Sachs (“Goldman”), first as an associate in London, and then as a vice president in New York.

(See 3/26/20 Presentence Investigation Report (“PSR”), Dkt. No. 36, ¶ 12). During that time,

Cohen had access to material non-public information (“MNPI”) about Goldman’s clients by virtue

of his work focusing on mergers and acquisitions. (Id.). At Goldman, Cohen was trained on the

rules and requirements of confidentiality and understood that it was illegal to share MNPI,

including for the purpose of engaging in securities trading. (Id.). From at least 2015 through

2017, however, the defendant repeatedly violated his duties and shared MNPI about a number of

Goldman clients with Demane, knowing that Demane intended to use the information to engage

in insider trading. (Id.). In exchange, Demane provided Cohen with a portion of his insider

trading profits in cash. (Id.).

       Cohen’s Relationship with Demane

       Cohen and Demane embarked on their illicit scheme after meeting through another

London-based investment banker at Goldman in or about 2014. (Id. ¶ 13). 1 At that time, Cohen

learned that Demane was a stock trader and Demane learned that Cohen was an investment banker

with access to MNPI. (Id.). A short time later, Cohen and Demane met at a friend’s destination

wedding in the south of France in or about the summer of 2014. (Id.). Cohen and Demane spoke



1
 In his sentencing submission, Cohen notes that he had also met Demane briefly in or about late
2011 but that meeting did not lead to any meaningful relationship between the two. (Def. Sub. at
6, 10). Cohen also disputes that he knew that Demane was a securities trader at the wedding in
2014. (Id. at 10). It is undisputed, however, that Cohen understood Demane’s intention to trade
when he provided MNPI to Demane from 2015 through 2017.
                                               2
numerous times during that trip and developed a sense of their mutual friends and their respective

business activities. (Id.). During these conversations, Cohen provided additional information

about his work at Goldman, including the kind of client information he had access to, and Demane

attempted to recruit Cohen as a source of MNPI, telling Cohen that if Cohen provided information

to Demane, Demane could buy securities on Cohen’s behalf and share the profits with Cohen.

(Id.).

         Following these conversations at the wedding, Cohen and Demane agreed to meet again in

London. (Id. ¶ 14). In or about October 2014, Cohen and Demane met for dinner at the Chiltern

Firehouse hotel in London. (Id.). At that meeting, Cohen and Demane picked up where they left

off from their conversations – Demane reiterated that Cohen should pass any inside information

he could get through work and they could share profits from insider trading. (Id.). In furtherance

of their budding illicit relationship, Demane gave Cohen an envelope with a prepaid, unregistered

“burner phone” (that already had Demane’s burner phone number saved) and approximately

$10,000-$15,000 in cash. (Id.). Although Cohen had not yet passed any MNPI, this payment

was an inducement for Cohen to enter into the relationship. (Id.). Demane also explained to

Cohen not to call Demane on his real phone, but rather to only use burner phones like the one

Demane had provided. (Id.).

         Sometime later, Demane got a call from Cohen and Cohen stated that he had something for

Demane. (Id. ¶ 15). Demane and Cohen then met at a bar in London where Cohen provided his

first tip to Demane. (Id.). Cohen continued providing inside information to Demane from

approximately early 2015 through approximately late 2017. (Id.). At the beginning of their

relationship, Demane and Cohen met in person when Cohen was working at Goldman in London.

(Id.). Cohen later moved to New York at which point he and Demane continued sharing inside



                                                3
information over burner phones. (Id.). 2 Once Cohen moved to New York, Demane arranged for

Cohen to pick up the burner phones from the New York restaurant of Demane’s friend, Georgios

Nikas, the owner of a Greek food franchise in New York and also an insider trader. (Id.). In

particular, Nikas (through an employee identified herein as the “Nikas Employee”) would secure

the burner phones and call Cohen to tell him that his “uncle” (a codename for Demane) had a

package or “gift” for him to pick up. (Id. ¶ 16). Between deals, Cohen and Demane would

switch burner phones to avoid detection by law enforcement. (Id.). In addition, when they texted

or exchanged information over burner phones, they would use a code; for example, they would

shift the digits by 3 places in a number being provided such that 212 would become 545, or 934

would become 267. (Id.). During the scheme, Demane told Cohen that he would only use the

MNPI to trade himself and not pass it to others. (Id.).

       In total, Cohen passed MNPI relating to a number of deals to Demane and Demane

provided a substantial amount of cash to Cohen as compensation. (Id. ¶ 17). In particular, Cohen

or Cohen’s brother would pick up the cash in the South of France (where Cohen’s family lived)

once the money was brought there by associates of Demane. (Id.). Demane recalls providing at

least approximately $1 million worth of cash to Cohen in this fashion. Cohen kept that cash in a

safe in his parents’ house in the south of France and used some of the cash to buy real estate.

(Id.). 3 After receiving tips from Cohen, Demane traded in the stock and passed the tips to others


2
  Cohen’s submission notes that when he moved to New York had had not “spoken with Demane
for more than a year.” (Def. Sub. at 10). Records obtained by the Government and produced to
Cohen demonstrate, however, that Cohen picked up his first burner phone within approximately a
month of moving to New York and had no problem providing MNPI to Demane shortly thereafter,
despite Demane being halfway around the world. These facts suggest—contrary to the self-
serving suggestion by Cohen—that there was never any real gap in Cohen and Demane’s illicit
relationship.
3
 The defendant disputes storing money at his parent’s house and asserts that his family had no
knowledge of his wrongdoing. (Def. Sub. at 11). Whether or not Cohen ever told his family

                                                4
to trade including Georgios Nikas. (Id.). Demane and Nikas also traded on these tips together

through an investment fund they owned called “Argo.” (Id.). Through its investigation, the

Government identified two such deals about which Cohen passed MNPI: Syngenta AG

(“Syngenta”) and Buffalo Wild Wings (“Buffalo”).

       Trading in Syngenta

       From at least approximately 2015 through 2016, Syngenta was a client of Goldman. (Id.

¶ 18). Syngenta is a Swiss company whose stock trades in Swiss francs (CHF) on a Swiss

exchange.    In addition, Syngenta has U.S. dollar-denominated securities, which are called

American Depository Shares (“ADSs”) that trade in the U.S. (Id.). At various times, Cohen was

assigned to work on potential corporate transactions on behalf of Syngenta and, in doing so,

learned MNPI about the company. (Id.). Cohen then passed that MNPI to Demane who traded

and/or passed that information to others including Nikas. (Id.).

       For example, in April 2015, Cohen learned that Syngenta had received an offer of purchase

from another company called Monsanto. (Id. ¶ 19). The offer represented an approximately 35

percent premium over Syngenta’s then-share price. (Id.). Cohen passed that information to

Demane, who in turn passed it to Nikas and other securities traders residing overseas. (Id.).

Nikas then proceeded to make timely purchases of Syngenta securities in April and May 2015

based on the MNPI from Cohen.            (Id.).   In particular, Nikas bought Syngenta ADSs and

contracts for difference (“CFDs”) 4 that were based on Syngenta’s ADSs. (Id.).           On or about


about his insider trading, he told Demane that he kept money there and that he was investing the
proceeds in real estate. More fundamentally, there is no dispute that Cohen received substantial
amounts of cash for his crimes, and the Government would be prepared to prove any additional
facts about the receipt of that cash at a hearing.
4
  A contract for difference is a contract between two parties, typically described as “buyer” and
“seller,” stipulating that the seller will pay to the buyer the difference between the current value of
an asset and its value at contract time. A CFD relating to a company’s stock is a financial

                                                   5
May 8, Syngenta publicly announced the details of the offer and premium from Monsanto and that

Syngenta had rejected that offer. (Id.). This announcement caused Syngenta’s stock price as

well as the price of its ADSs to rise by approximately 19 percent and 11 percent, respectively.

(Id.). After the announcement, Nikas made approximately $780,000 in profits from his Syngenta

securities. (Id.). 5

        By way of further example, in or about the summer of 2015, Syngenta began to receive

acquisition offers from the China National Chemical Corp. (“ChemChina”). (Id. ¶ 20). Over the

next few months, from the fall of 2015 through February of 2016, Syngenta’s board of directors

engaged in discussions with ChemChina about a potential acquisition. (Id.). During that same

time period, Cohen passed MNPI about these discussions to Demane, who passed it to Nikas.

(Id.). Based on that MNPI, Demane, Nikas, and the Argo fund made numerous purchases of

Syngenta shares, ADSs, and CFDs.         (Id.). 6       On or about February 2, 2016, news of the

ChemChina acquisition began appearing in the press. (Id.). This caused Syngenta’s stock price

– and the price of its ADSs and CFDs – to increase significantly. (Id.). In the days and weeks

following this announcement, Demane, Nikas, and the Argo fund made substantial profits. (Id.).

For example, on or about February 3, 2016, Demane sold his Syngenta Swiss CFDs for over CHF




instrument tied to the value of the underlying stock. In general terms, a CFD allows a trader to
speculate on share price movements in the underlying security without actually owning the
underlying shares. CFDs do not trade in the United States, and therefore provide a means for
individuals to trade in securities listed on exchanges in the United States, without actually taking
ownership of the shares in their own names.
5
  Although Nikas made substantial profits based on MNPI provided by Cohen in both Syngenta
and Buffalo, those profits are not cognizable for Guidelines purposes because Demane told Cohen
that he would not share the MNPI further.
6
  Much of the trading and profits based on Syngenta MNPI occurred in Swiss shares and through
Swiss-based CFDs. Those profits did not result from U.S.-exchange based trading, and therefore
they are considered extraterritorial conduct and are not cognizable for Guidelines purposes.

                                                    6
3.5 million in profits.    (Id.). Likewise, the Argo fund made over CHF 4 million in profits from

selling Syngenta securities. (Id.). 7

           Trading in Buffalo

           In or about August 2017, Cohen transferred to Goldman’s New York office. (Id. ¶ 21).

Almost immediately thereafter, Cohen began receiving burner phones from Nikas to engage in

insider trading. For example, on or about September 12, 2017, the Nikas Employee called Cohen

about picking up a phone at Nikas’s restaurant on Fulton Street, near Goldman’s New York office.

(Id.). About an hour later, Cohen swiped out of Goldman’s office, returning approximately one

hour later. (Id.). With his burner phones, Cohen was able to provide MNPI to Demane from

New York about, at least, the acquisition of Buffalo. (Id.).

           Beginning in or about October 17, 2017, Buffalo began working with Goldman about the

possibility of an acquisition. (Id. ¶ 22). Buffalo’s stock traded on the NASDAQ in New York.

(Id.). In October and November 2017, Cohen was assigned to work on that deal and provided

information about the ongoing discussions to Demane, who provided that information to Nikas.

(Id.). Demane and Nikas then engaged in timely, profitable securities trading based on that

MNPI. (Id.). On or about November 28, 2017, Buffalo announced that it would be acquired,

causing its stock to jump by over 6 percent and thereby causing Demane and Nikas to earn

considerable profits. (Id.). For example, on November 21, 2017, the Argo fund bought 20,000

shares of Buffalo. (Id.). Then on November 28, 2017, the Argo fund sold all 20,000 shares

immediately following the announcement of Buffalo’s acquisition for approximately $260,000 in

profits.     (Id.).   Likewise, Nikas sold his position of Buffalo shares after the November

announcement for a profit of over $970,000. (Id.).



7
    In and around February 2016, one Swiss Franc was equal to approximately one U.S. Dollar.
                                                 7
       In addition, and notwithstanding Cohen’s repeated references to his decision to voluntarily

cease engagement in this criminal scheme “nearly two years before his arrest,” (see, e.g., Def. Sub.

at 1, 8, 45), phone records obtained from the Nikas Employee and produced to the defendant

demonstrate that Cohen was in communication with the Nikas Employee – a worker at a Greek

restaurant and Cohen’s source of burner phones for the scheme – at least as late as April 2018,

thereby suggesting that Cohen’s participation in the scheme likely continued into 2018.

                                   PROCEDURAL HISTORY

       On October 16, 2019, the grand jury returned an indictment charging Cohen with two

counts of conspiracy to commit securities fraud. Cohen was arrested on October 18, 2019 and

released that day on bail. (Id. ¶ 23). At the time of his arrest, Federal agents conducted a search

of Cohen’s residence in New York and recovered $24,000 in cash bundled together in a glasses

case that was stored in a closet at the residence. (Id.).

       On December 11, 2019, the grand jury returned a superseding indictment charging Cohen

in five counts of conspiracy and substantive securities fraud and wire fraud for his participation in

this scheme. At the defendant’s arraignment on the superseding indictment on December 16,

2019, the Court set this case for trial on February 4, 2020. On January 7, 2020, the defendant

pleaded guilty to count one of the superseding indictment charging him with conspiracy to commit

securities fraud pursuant to a plea agreement with the Government. This Court accepted the

defendant’s plea on January 28. (Dkt. No. 33). Sentencing was initially set for April 3, 2020.

Given the onset of the COVID-19 pandemic, however, the sentencing was adjourned to May 28,

and then to June 4, 2020, and is scheduled to proceed by video pursuant to the terms of the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). Pub. L. No. 116-136, 134

Stat. 281. (Dkt. No. 42).



                                                  8
       The parties as well as the U.S. Probation Office agree on the Guidelines calculation in this

case. In particular, the offense level is 19 calculated as follows: a base offense level of 8 pursuant

to USSG § 2B1.4(a); a 12-level enhancement based on a cognizable gain of $260,000 pursuant to

USSG §§ 2B1.4(b)(1) and 2B1.1(b)(1)(G); a 2-level enhancement because the offense involved

the abuse of a position of trust pursuant to USSG § 3B1.3; and a 3-level reduction for acceptance

of responsibility pursuant to USSG §§ 3E1.1(a) and 3E1.1(b). (PSR ¶ 9). The defendant has no

known criminal history.       Accordingly, the recommended USSG range is 30-37 months’

imprisonment.    (Id.).   The Court has imposed an order of forfeiture for $260,000 and the

defendant has already agreed to forfeit his bail money and the funds seized from his apartment in

order to satisfy that obligation. (Dkt. Nos. 34, 37, 38). Through its supplement to the PSR, the

Probation Office has recommended a sentence of 24 months’ imprisonment as well as a voluntary

surrender. (PSR at 22, 27). In summary, the Probation Office concluded that, “[n]o reason other

than greed presents itself for the defendant’s motivation to commit this offense. Based on this

information, a significant term of imprisonment is warranted in this case. However, based on the

defendant’s lack of criminal history and history of gainful employment, a sentence below the

advisory Guidelines range is also warranted.” (Id. at 23).

                                           DISCUSSION

       The Government recommends that the Court impose a sentence of 37 months’

imprisonment. Given the intentional and continuing nature of his offense, the widespread illegal

trading occasioned by his repeated breaches, and the defendant’s personal history and

characteristics, this substantial term of imprisonment is necessary to meet the statutory ends of

sentencing, including just punishment, specific and general deterrence, and promoting respect for

the law. The defendant’s requested dramatic departure to a sentence of community service would



                                                  9
send the wrong message about the seriousness and wrongfulness of the defendant’s conduct and

would be contrary to the sentencing goals of 18 U.S.C. § 3553.

       Applicable Law

       Once the Court has calculated the applicable sentencing guidelines, it must consider an

appropriate sentence under the totality of factors set forth under Title 18, United States Code,

Section 3553(a). While the Court must calculate the Guidelines, it is “emphatically clear that the

Guidelines are guidelines--that is, they are truly advisory.” United States v. Cavera, 550 F.3d

180, 189 (2d Cir. 2008). “A sentencing judge has very wide latitude to decide the proper degree

of punishment for an individual offender and a particular crime.” Id. at 188. “A district court

may not presume that a Guidelines sentence is reasonable; it must instead conduct its own

independent review of the sentencing factors, aided by the arguments of the prosecution and

defense.” Id. 189; United States v. Genao, 869 F.3d 136, 141 (2d Cir. 2017) (“The sentencing

court must make an individualized assessment based on the facts presented.”).

       The Seriousness of the Offense

       The crime that the defendant committed was very serious. For one thing, this was no

momentary lapse or fleeting failure. The defendant engaged in a protracted course of conduct

over a multi-year period. He communicated MNPI to Demane about at least two substantial

corporate acquisitions. And the defendant passed along multiple updates about those acquisitions

as he learned them in real time. For example, the trading in Syngenta described above shows that

the defendant passed MNPI to Demane over an approximately year-long period, including as the

company was receiving confidential offers from Monsanto in the Spring of 2015 and continuing

through the consummation of an acquisition with ChemChina in early 2016. Demane (and his

tippees) thus had a steady stream of secret information, enabling them to profit – and therefore

Cohen to profit – at each step of the way. And while Demane may have made more profits

                                               10
through this scheme, it is people like the defendant – with their access to inside information – that

make the entire criminal enterprise of insider trading possible.

       The way the defendant committed this crime can only be described as brazen. Shortly

after arriving in New York, Cohen literally walked a few blocks from Goldman’s offices in

Manhattan to a Greek restaurant to pick up a pre-paid, unregistered “burner” phone from a

complete stranger. He then used that phone to speak in complex code to Demane, and even

switched phones between deals. The defendant then arranged to be paid in cash overseas for his

crimes. These are not the trappings of some amateur, thoughtless crime; they are the actions of

someone who knew what he was doing was wrong and took every precaution to evade detection.

Sentencing in this case should mirror the type of criminality evidenced by the defendant.

       The sophistication of this scheme, including the means described above, and others like it,

make the crime of insider trading particularly difficult to detect and prosecute. See United States

v. Gupta, 904 F. Supp. 2d 349, 355 (S.D.N.Y. 2012), aff'd, 747 F.3d 111 (2d Cir. 2014)          (“As

this Court has repeatedly noted in other cases, insider trading is an easy crime to commit but a

difficult crime to catch. Others similarly situated to the defendant must therefore be made to

understand that when you get caught, you will go to jail.”). This conviction, the third to date in

this larger insider trading network, is the result of an investigation that has been ongoing for many

years and has required the expenditure of significant law enforcement resources. For that reason,

when crimes like this one are uncovered and successfully prosecuted, it is critical that they serve

as examples to other insider trading criminals and would-be criminals. (See id.). Here, the

imposition of a significant term of incarceration is critical to that end. It is that element of

punishment that is necessary to effectively prevent people from engaging in such crime in the first

place. Cf. United States v. Livesay, 587 F.3d 1274, 1279 (11th Cir. 2009) (“[I]t is difficult to

imagine a would-be white-collar criminal being deterred from stealing millions of dollars from his

                                                 11
company by the threat of a purely probationary sentence.”). Moreover, the sentence must be

sufficient lengthy to achieve its goals, including just punishment and deterrence. See generally

USSG §1A1.1 (Policy Statement) (“Third, Congress sought proportionality in sentencing through

a system that imposes appropriately different sentences for criminal conduct of differing

severity.”); Robles v. United States, No. 14 Civ. 9311 (LAP), 2017 WL 1025993, at *3 (S.D.N.Y.

Mar. 16, 2017) (noting that “a longer sentence” may be appropriate “given the seriousness of the

offense” and “for the purpose of deterrence”).

       In addition, the defendant continues to minimize his conduct. As described above, the

suggestion in his sentencing submission that his will was overborne by Demane is nothing more

than an attempt to avoid responsibility, while in fact he was a well-educated and sophisticated

investment banker who was a key player in this crime and who made a series of calculated

decisions to break the law and cover his tracks. In addition, his claims that he voluntarily

terminated his criminal conduct before his arrest (see, e.g., Def. Sub. 53), ring hollow in light of

the evidence that he picked up burner phones from a criminal associate in 2018 even after he

supposedly voluntarily withdrew from the scheme. (see supra at 8).              These attempts at

minimization are not fully consistent with the defendant’s claim that he “wholly accepts

responsibility for his conduct and does not attempt to make any excuses for it.” (Def. Sub. 6).

       The Widespread Insider Trading and Illicit Profits

       The defendant’s perpetration of this crime also had far-reaching and significant

consequences. When the defendant began his insider trading relationship with Demane, he knew

Demane was a securities trader and he knew that Demane was wealthy. Based on the context in

which he met and interacted with Demane, the defendant likewise understood that Demane was

well-connected in the banking and finance community. It is thus unsurprising that passing MNPI

to Demane resulted in the fueling of a vast and wide-ranging insider trading scheme.

                                                 12
       For one thing, the defendant’s passing of MNPI enabled Demane to illicitly trade in a wide

variety of securities and financial instruments related to the stock of Syngenta and Buffalo. As

explained above, that trading led to significant profits for Demane, including hundreds of

thousands of dollars from the U.S. exchange traded securities of Buffalo, and over $7 million

dollars in profits from the foreign CHF-based securities of Syngenta. While the amounts of these

Syngenta-related gains are not cognizable under the Guidelines because they were the results of

non-U.S. securities trading by Demane, they provide context for the scope of the criminal

enterprise in which the defendant and Demane engaged, and they are thus helpful in determining

a fair and just sentence. See U.S.S.G. §1B1.4 (“In determining the sentence to impose within the

guideline range, or whether a departure from the guidelines is warranted, the court may consider,

without limitation, any information concerning the background, character and conduct of the

defendant, unless otherwise prohibited by law.”).

       Moreover, by providing MNPI to Demane, the defendant enabled insider trading by a

network of insider traders who received that information from Demane.             For example, as

described above, Demane shared MNPI with Nikas as well as the manager of the Argo Fund, which

led to exponentially greater insider trading activity and the corruption of the market for at least

Syngenta and Buffalo’s securities. Thus, the defendant is held responsible for a smaller amount

of gain under the Guidelines, but by sharing the MNPI in the first place, he remains the but-for

cause for additional illegal profits generated through the scheme. In short, through his actions the

defendant enabled a far-reaching insider trading scheme and the Court should take that context

into consideration in imposing sentence. The defendant’s sentencing submission notes that “loss

enhancements” are a poor indicator of moral seriousness. (Def. Sub. at 42). That is true of this

case but not for the reason given by the defendant; the relatively small dollar amount of gain does



                                                13
not fully capture the scope of the defendant’s crime, his culpability, and the substantial market

dislocations he caused.

       Nature and Circumstances of the Defendant

       The defendant understandably spends the overwhelming majority of his submission

focusing on his personal life and characteristics, rather than the facts described above. Without

detracting from the defendant’s achievements in other aspects of his life, a couple of points are

worth noting. First, the defendant’s submission makes clear that the defendant had a wholesome

family life, is highly intelligent, and consistently attained top academic achievements. (See, e.g.,

Def. Sub. at 13 (“Bryan . . . ranked consistently ‘at the top of his class’ during his entire

education.”)).   These are not mitigating circumstances; they exacerbate the defendant’s

culpability. Unlike others who appear before this Court for sentencing after living a life of limited

opportunities, the defendant had every opportunity to achieve success ethically and lawfully.

Instead, he engaged in behavior he knew to be unlawful in order to line his pockets. By the time

of his termination from Goldman, the defendant was already in the top one-percent of income

earners in the United States and yet he felt comfortable cheating and breaking the law to

accumulate even more profit. It was a crime of greed and arrogance. The defendant wanted to

increase his already substantial wealth, and was brazen enough to think he could do so illegally

and with impunity. The only way to meaningfully deter people in his position from breaking the

law in that fashion is to impose a meaningful sentence of imprisonment.

       The defendant’s submission also paints him as a man of conviction and with a strong sense

of ethical duty. (See, e.g., Def. Sub. at 17 (describing “Bryan as someone with an acute sense of

right and wrong.”)). This characterization is inconsistent with the suggestion earlier in his

submission that the defendant was pressured into this offense by Demane’s prodding and

“inducement strategy.” (Def. Sub. at 7, 45 (noting that “it was Demane who lobbied and pursued

                                                 14
Bryan for tips.”)). In fact, the defendant was no puppet of Demane--he knew what he was doing

at every step of this scheme—and his ethical duty was cast aside for greed. While the defendant

claims to have exhibited ethics and values in other areas of life, his conduct in this case shows a

different side of his character: a willingness to cheat and ignore his duties of confidence for

personal profit.     Given his history and circumstances, the defendant should not escape a

substantial term of imprisonment commensurate with his culpability.

        The defendant also argues that he should not be given a custodial sentence because he has

underlying health conditions and thus would be at risk under the current pandemic circumstances

caused by COVID-19. (Def. Sub. at 64 (“[P]lacing Bryan into the federal prison population at

the present time presents significant health risks.”)). The Court should not, however, give the

defendant a COVID-19-related windfall. It was the defendant who sought to move forward with

sentencing at this time, over the Government’s objection. And now the defendant seeks to use

the circumstances of the pandemic to ask for a significant break at sentencing. The defendant

cannot have it both ways. He should not get special treatment by virtue of the timing of his

sentencing; for the reasons set forth above, the Court can and should impose a substantial term of

imprisonment and that term can be delayed until it is safe to serve. The defense argues that this

would effectively mean “[s]entencing Bryan to a term of incarceration with an indefinite reporting

date,” which represents “an untenable solution.” (Def. Sub. 67). That reasoning is unpersuasive.

The Court should reject the defendant’s attempt to use the current pandemic to avoid a sentence

that is fair and just.

        The Court should also reject the suggestion that the Court outsource the defendant’s

punishment to a private security firm in France that the defendant proposes to monitor a sentence

of time served, home detention, and/or community service in France. (See, e.g., Def. Sub. 72-73

(“[W]e have worked with a private security company in order to identify a proposal that would

                                                15
allow for a sentence of home confinement to be administered in France under the same conditions

as that would apply to United States residents”)). This proposal offends the criteria set forth in

18 U.S.C. § 3553 for multiple reasons, including that it is not a type of custodial sentence

authorized by law, there is no way for the Court to enforce it, and it would lead to treating similarly

situated defendants differently. To the extent the defendant is suggesting that his hiring private

security guards in France is an adequate substitute for incarceration in the United States, the Court

should reject that proposal as “a less onerous form of detention available only to the wealthy.”

United States v. Banki, 369 Fed. App’x. 152, 153 (2d Cir. 2010) (summary order).

       This Court should also not outsource its supervision of the defendant’s sentence to France.

There are mechanisms already in place, where appropriate, for a defendant to make an application

to serve a portion of his sentence in a foreign country. See 28 CFR § 527.40 et seq. (Transfer of

Offenders to or from Foreign Countries). The defendant, instead, seeks to short-circuit that

process and in support of that request, the defendant cites a series of cases where defendants were

ordered to serve non-custodial sentences in foreign countries. (Def. Sub. 69 and n.29). He does

not cite an example where a defendant was ordered to serve a term of imprisonment in a foreign

country, and the Government is aware of no such example. To the extent the defendant is seeking

a non-custodial sentence to be served in a foreign country, the Court should similarly reject that

request to obtain a double unearned benefit; no jail time and a swift release to his native country.

In particular, the defendant’s request that he be permitted to return to France and engage in tutoring

(Def. Sub. 69-70) is utterly inconsistent with, among other things, 18 U.S.C. 3553’s focus on the

kinds of sentences available under the Guidelines and the need to avoid disparities in sentencing.

18 U.S.C. § 3553(a)(4) & (a)(6). For one thing, neither congressionally enacted statutes nor the

Guidelines provide for any such punishment. Moreover, the defendant’s proposal to return to



                                                  16
France to mentor children would effectively turn the criminal justice into an opportunity for

convicted felons to decide on individualized, humanitarian projects as their “punishment.”

       For the reasons set forth above, the Court should impose a custodial sentence at the upper

end of the applicable Guidelines range – 37 months – and the defendant should be required to serve

that term here in the United States. He committed a crime from within the United States; he

defrauded a multi-national company (Goldman Sachs) that is headquartered in New York; and he

took active steps to further and to conceal his crime while sitting in downtown Manhattan. Just

punishment requires that the defendant serve his sentence in the United States. 8

       Comparable Sentences in Insider Trading Cases

       Finally, the defendant asserts that a non-custodial sentence is warranted based on a

comparison to other recent insider trading cases in this District. (Def. Sub. 52-54). He is

incorrect. His conduct is more serious than the cases he cites, and it merits more significant

punishment. First, the defendant in United States v. Jung, 18 Cr. 518 (LAK), faced a stipulated

Guidelines range (18 to 24 months) substantially below the range applicable to the defendant, and

the scheme only generated $130,000 in profits, a mere fraction of the profits that the defendant’s

scheme generated. Second, the defendant in United States v. Tsai, 19 Cr. 675 (VM), was in a

substantially different position from the defendant. Tsai was 23 years old at the time of the

offense, worked for his investment bank for less than a year as an analyst and profited by only



8
  The Court should also reject the defendant’s argument about the conditions of confinement due
to his status as a non-citizen. (Def. Sub. 59). The defendant’s argument would lead to a
nonsensical “non-citizen bonus” whereby non-citizens would not be sent to prison because their
conditions of confinement have, at times, been more onerous. Moreover, the defendant’s reliance
on Black’s sentencing in United States v. Connolly is misplaced. In that case, Chief Judge
McMahon, in describing the defendant’s conduct, noted that “the defendants, these two men, were
very minor participants in that crime.” (16 Cr. 370, Dkt. No. 457 (10/24/19 Sent. Tr.) at 86).
Cohen, by contrast, was a central player in the charged scheme and was personally responsible for
passing MNPI to Demane.
                                                17
$125,000, and the Probation Department recommended a non-custodial sentence. Third, the

defendant in United States v. Chow, 17 Cr. 667 (GHW), provided a tip of inside information on

only one deal, did not use burner phones, and—importantly—did not receive cash or anything of

pecuniary value in exchange for the inside information he provided.

       The differences between these cases and Cohen’s case are abundantly clear. His conduct

was more serious, more prolonged, more profitable, and involved calculated deception through the

use of burner phones. Accordingly, the comparisons the defendant attempts to make between his

case and these others are inapt.

       Instead, the defendant’s conduct is more comparable to the defendant in United States v.

Stewart, 15 Cr. 287. In that case, Judge Swain sentenced defendant Sean Stewart to 36 months’

imprisonment for insider trading crimes. Stewart, like Cohen, was an investment bank insider

who misappropriated MNPI from his employer on multiple occasions. Unlike Cohen, Stewart

received no direct pecuniary gain and did not utilize burner phones or other calculated means to

evade law enforcement. Stewart’s sentence is thus more analogous to the instant case than those

cited by the defendant; serves as a better point of reference for sentencing the defendant; and

strongly suggests that a sentence in excess of 36 months is fair and appropriate in this case.




                                                18
                                     CONCLUSION

      The Court should sentence the defendant to 37 months’ imprisonment.

Dated: New York, New York
       May 27, 2020
                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Attorney for the United States,
                                                Acting Under Authority Conferred by
                                                28 U.S.C. § 515

                                         By:            /s/
                                                Richard Cooper/Daniel Tracer/Drew Skinner
                                                Assistant United States Attorneys
                                                Tel. (212) 637-1027/2329/1587




                                           19
